Citation Nr: 0400508	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-00 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.  

2.  Entitlement to service connection for a cardiovascular 
disorder other than hypertension.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel








INTRODUCTION

The veteran served on active military duty from March 1953 to 
March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  Specifically, by a June 2000 rating action, the 
RO denied the veteran's petition to reopen his previously 
denied claim for service connection for a low back 
disability.  Additionally, by a July 2000 rating action, the 
RO denied service connection for a cardiovascular disorder.  

Following receipt of notification of the June and July 2000 
decisions, the veteran perfected a timely appeal with respect 
to the denial of his petition to reopen his previously denied 
claim for service connection for a low back disability and of 
his claim for service connection for a cardiovascular 
disorder.  In this regard, the Board notes that, by a 
November 2002 rating action, the RO granted service 
connection for hypertension and assigned a noncompensable 
evaluation for this disability, effective from August 1999.  
After receiving notification of this award, the veteran has 
continued to express disagreement with the denial of his 
claim for service connection for a heart disability.  As 
such, the Board concludes that the issue regarding the 
veteran's heart claim is correctly characterized as listed on 
the title page of this decision.  

In a statement dated, and received at the Board in October 
2003, the veteran noted that he needs "a special[ly] 
equipped automobile and a[n] electric motorized wheelchair."  
This matter, which has not been considered by the RO, is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In an August 1979 decision, the Board denied service 
connection for a low back disability.  

3.  The evidence received since the August 1979 denial of 
service connection for a low back disability bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a low back disorder.  


CONCLUSIONS OF LAW

1.  The August 1979 denial of service connection for a low 
back disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2003).  

2.  The evidence received since the August 1979 denial of 
service connection for a low back disability is new and 
material, and the claim for service connection for a low back 
disorder reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
the statement of the case furnished in November 2002, a 
supplemental statement of the case issued in June 2003, and a 
June 2003 letter, the RO informed the veteran of the specific 
provisions of the VCAA, the criteria used to adjudicate his 
petition to reopen his previously denied claim for service 
connection for a low back disability, the type of evidence 
needed to substantiate this issue, as well as the specific 
information necessary from him.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  

Moreover, the Board acknowledges that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

Subsequently, however, a very recent amendment to the law now 
provides that, "[i]f information that a claimant and the 
claimant's representative, if any, are notified . . . is 
necessary to complete an application is not received by the 
Secretary within one year from the date such notice is sent, 
no benefit may be paid or furnished by reason of the 
claimant's application."  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. § ___).  In this regard, 
the Board acknowledges that the letter by which the RO 
notified the veteran in the present case of the type of 
information necessary from him is dated in June 2003.  
Clearly, the veteran has not been given the one-year period 
within which to submit requested information.  Significantly, 
however, in view of the fact that this decision is granting 
the veteran's petition to reopen his previously denied claim 
for service connection for a low back disability, which is a 
complete grant of the benefits sought in the appeal of this 
particular issue, the Board concludes that a remand to cure 
this procedural defect is not necessary.  

Factual Background

Initially, by an August 1979 decision, the Board denied 
service connection for a low back disability.  The Board 
noted that, during service, the veteran reported having 
sustained an injury to his low back after having fallen from 
a ladder in 1950 prior to his entrance into active military 
duty.  In addition, the Board cited the in-service physical 
and radiographic evaluations of the veteran's low back 
complaints which provided no significant objective findings.  
Thus, after reviewing the relevant evidence, the Board 
concluded that no increase in the severity of the veteran's 
pre-existing low back disorder occurred during his service.  
Consequently, the Board denied service connection for a low 
back disability.  

The veteran filed a petition to reopen his claim for service 
connection for a low back disability.  At that time, the 
veteran asserted that he had a low back disability which 
pre-existed his active military duty and which was aggravated 
beyond its natural progression as a result of such service.  
In particular, the veteran cited his in-service 
responsibilities, which included marching with a rifle and a 
heavy backpack as well as lifting heavy objects.  

In support of these contentions, the veteran submitted 
private medical records.  Private computed tomography 
completed on the veteran's lumbar spine in February 1998 
showed extensive degenerative changes at multiple levels with 
neural foraminal narrowing at multiple levels and with 
midline and anterior spurs.  

Further, in a July 1999 letter, a private physician noted 
that the veteran's pertinent medical history included 
sustaining an injury to his low back in 1950 when he fell 
from a ladder.  Additionally, the veteran reported that his 
in-service duties caused him to re-injure his back.  The 
veteran described having multiple back problems during 
service.  The private physician described the veteran's 
current low back pathology as including increased radicular 
leg pain, a significant canal stenosis at L3-L5 (which was 
worse at L4 and L5), large spurs at the L4 and L5 levels 
along with bilateral facet hypertrophic changes at the L3 
level with a canal stenosis at that level and an anterior 
spur, some ligamentous calcification at the L4 level, and 
severe leg and back pain (which is greater with movement).  
This doctor then expressed his opinion that "by history, . . 
. [the veteran] first injured his back in the fall which 
occurred in 1950 but then greatly aggravated his back problem 
during his service career where he was required to do heavy 
lifting and other strenuous activities which permanently 
aggravated this problem and made it much worse."  

Subsequently, in a March 2000 statement, this same private 
physician reiterated his understanding of the veteran's 1950 
fall.  Further, the doctor noted that the veteran's current 
back pathology includes severe canal stenosis in the lumbar 
area at multiple levels which are "all related to the 
service career which aggravated his back problem, causing the 
canal stenosis and radicular leg pain."  This physician also 
specifically stated that the veteran "greatly aggravated his 
back problem during a service career where he was required to 
do heavy lifting and other strenuous activities which 
permanently aggravated his problem and made it much worse."  



Analysis

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board initially denied the issue of entitlement to 
service connection for a low back disability on the basis 
that the evidence of record at that time did not reflect 
in-service aggravation of the veteran's pre-existing low back 
disorder.  Significantly, however, the additional records 
received since the Board's prior final denial in August 1979 
include two private medical statements which appear to 
provide such evidence.  

In particular, in the July 1999 statement, a private 
physician expressed his opinion that "by history, . . . [the 
veteran] first injured his back in the fall which occurred in 
1950 but then greatly aggravated his back problem during his 
service career where he was required to do heavy lifting and 
other strenuous activities which permanently aggravated this 
problem and made it much worse."  Subsequently, in the March 
2000 statement, this same private physician reiterated this 
opinion and specifically stated that the veteran "greatly 
aggravated his back problem during a service career where he 
was required to do heavy lifting and other strenuous 
activities which permanently aggravated his problem and made 
it much worse."  

As these documents include medical opinions that the 
veteran's pre-existing low back disability was permanently 
aggravated during his active military duty as a result of his 
in-service responsibilities, the Board finds that both 
statements are clearly probative of the central issue in the 
veteran's case for service connection for a low back 
disability.  Significantly, these statements bear directly 
and substantially upon the specific matter under 
consideration, are neither cumulative nor redundant, and, are 
so significant that they must be considered in order to 
decide fairly the merits of the claim for service connection 
for a low back disorder.  See, 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
low back disability in August 1979 is new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence serves as a basis to reopen the 
veteran's claim for service connection for a low back 
disorder.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a low back disability, the appeal is granted to this 
extent only.  


REMAND

The veteran has not been notified of the specific type of 
information necessary for his de novo claim of entitlement to 
service connection for a low back disability.  Therefore, 
because this case is being remanded for additional 
development, the RO must take this opportunity to cure this 
procedural defect.  

As the Board has previously discussed in this decision, the 
private physician who drafted the July 1999 and March 2000 
letters expressed his opinion that the rigors of the 
veteran's military service caused his pre-existing low back 
disability to worsen permanently.  In neither of these 
documents, however, did the doctor discuss any prior low back 
treatment that he may have rendered to the veteran.  
Consequently, the Board believes that, on remand, the RO 
should attempt to procure copies of records of any such 
treatment that this physician may have provided to the 
veteran.  

Further, a complete and thorough review of the claims folder 
indicates that the veteran has not been accorded a relevant 
VA examination during the current appeal.  As the Board has 
previously noted in this decision, the veteran was treated 
for complaints of low back pain on multiple occasions during 
service.  Further, his recent post-service low back pathology 
includes increased radicular leg pain, a significant canal 
stenosis at L3-L5 (which was worse at L4 and L5), large spurs 
at the L4 and L5 levels along with bilateral facet 
hypertrophic changes at the L3 level with a canal stenosis at 
that level and an anterior spur, some ligamentous 
calcification at the L4 level, and severe leg and back pain 
(which is greater with movement).  In view of these 
in-service, and post-service, findings, the Board believes 
that, following the receipt of all available records of low 
back treatment on remand, the veteran should be accorded a VA 
orthopedic examination to determine the nature, extent, and 
etiology of any diagnosed low back disability that he may 
have.  

With regard to the veteran's claim for service connection for 
a cardiovascular disorder, other than hypertension, the Board 
notes that pertinent service medical records reflect 
diagnoses of benign essential hypertension.  Between March 
and April 1954, the veteran was hospitalized for almost three 
weeks for treatment for a chief complaint of hypertension.  A 
physical examination on admission was negative except for a 
blood pressure reading of 150/80 and an objective evaluation 
finding of an equivocal grade I apical systolic murmur.  
Chest x-rays taken in March 1954 showed that the veteran's 
heart appeared to be normal.  Electrocardiograms completed in 
April 1954 and November 1954 were normal.  

Relevant post-service private medical records reflect 
diagnoses of paroxysmal atrial fibrillation in November 1981 
and March 1982.  Chest x-rays taken by the VA in July 2000 
showed no acute cardiopulmonary abnormality.  An 
electrocardiogram completed by VA during that month showed 
sinus tachycardia with occasional premature ventricular 
complexes.  This test was, otherwise, normal.  

The claims folder contains no more recent records of 
cardiovascular treatment that the veteran may have received.  
In this regard, the Board notes that, in an August 2000 
statement, an advanced practice nurse at a private medical 
facility noted that the veteran has been treated at that 
clinic for hypertension and heart problems "over the past 
ten years."  The RO has not attempted to procure copies of 
these records.  

Furthermore, the veteran has failed to report for several VA 
cardiovascular evaluations, though it is not clear that he 
has been told of the consequences for his failure to report.  
The veteran is advised that failure to report for a scheduled 
examination in connection with an initial application for 
compensation means that his claim must be adjudicated on the 
basis of available evidence.  See 38 C.F.R. § 3.655 (2003).  
Consequently, on remand, following receipt of any available 
records of post-service cardiovascular treatment, the veteran 
should be accorded another opportunity to attend a pertinent 
VA examination.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should ask the appellant to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who rendered low back treatment 
to him prior to, and since, his 
separation from service in March 1955 and 
who have provided him with cardiovascular 
treatment since his discharge from active 
military duty in March 1955.  The Board 
is particularly interested in records of 
such treatment that the veteran has 
received from Dr. John P. Howser and from 
the Riverside Clinic.  After furnishing 
the veteran the appropriate release 
forms, the RO should obtain the complete 
clinical records from each health care 
provider identified by the veteran that 
have not been previously procured and 
associated with the claims folder.

3.  In addition, the RO should obtain 
copies of records of low back and heart 
treatment that the veteran may have 
received at the VA Medical Centers in 
Memphis, Tennessee and in Little Rock, 
Arkansas since his separation from 
service in March 1955.  All available 
records, not previously procured, should 
be associated with the veteran's claims 
folder.  

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature, extent, and 
etiology of any low back disorder that he 
may have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests, including x-rays, should be 
conducted.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of any low back disability 
that he may have.  In particular, the 
examiner should specifically state 
whether a diagnosis of a low back 
disorder is appropriate.  If so, the 
examiner should then express an opinion 
as to whether it is at least as likely as 
not that any such diagnosed low back 
disability, which is found on 
examination, is related to, or caused by, 
the veteran's active military service, 
including the in-service episodes of 
treatment for low back pain.  The 
examiner should reconcile the findings 
with those made in the July 1999 and 
March 2000 correspondence from the 
veteran's private medical provider.  

5.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA cardiovascular examination 
to determine the nature, extent, and 
etiology of any cardiovascular disorder, 
other than hypertension, that he may 
have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests, including x-rays, should be 
conducted.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of any cardiovascular 
disability that he may have.  In 
particular, the examiner should 
specifically state whether a diagnosis of 
a cardiovascular disorder is appropriate.  
If so, the examiner should then express 
an opinion as to whether it is at least 
as likely as not that any such diagnosed 
cardiovascular disability, which is found 
on examination, is related to, or caused 
by, the veteran's active military service 
(including the in-service episode of a 
finding of an equivocal grade I apical 
systolic murmur in 1954) or his 
service-connected hypertension.  

6.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for a low back disability and 
for a cardiovascular disorder other than 
hypertension.  If the decisions remain in 
any way adverse to the veteran, he should 
be provided with a supplemental statement 
of the case (SSOC).  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last SSOC in June 2003.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for the scheduled orthopedic examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



